ORDER
PER CURIAM.
Movant Jody Jones appeals from a judgment denying his Rule 29.15 motion for post-conviction relief without an evidentia-ry hearing.
The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
*641We affirm the judgment pursuant to Rule 84.16(b).